DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanbe et al. US 2018/0281090 (“Watanbe”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Watanbe discloses:

a driver that controls a spindle that rotates the machining target (e.g., Fig. 1 #10), and drive axes having three axes (e.g., Fig. 1 #13X,13Z,16);
a vibration superimposing unit (e.g., Fig. 1 #483) that superimposes vibration to be applied to two axes or more among the three axes on the relative movement between the cutting tool and the machining target so that the cutting tool and the machining target vibrate relative to each other along a thread groove (e.g., [0078], [0097]); and
a thread cutting vibration adjusting unit (e.g., Fig. 1 #484) that shifts, by a vibration phase shift amount set beforehand, a phase of the vibration relative to a phase of the spindle per each of the cutting-in processes to be performed the plurality of times (e.g., [0078], [0099]-[0100]).  
2.	The numerical controller according to claim 1, wherein the vibration superimposing unit is configured to change frequency of the vibration (e.g., Fig. 24: “two vibrations for one rotation of main shaft”, [0101]: “number of times vibration is provided for one rotation of the main shaft is one”)
3.	The numerical controller according to claim 1, wherein the vibration superimposing unit is configured to set 19P00487US0(FANF-846US)33 amplitude of the vibration in accordance with a cutting amount in each of the cutting-in processes (e.g., [0076]).  

5.	The numerical controller according to claim 1, wherein the vibration superimposing unit causes the three axes to vibrate, and an angle formed between two axes among the three axes falls within a range between 0 degrees and 90 degrees inclusive (e.g., Fig. 2).
6.	A machine tool system comprising: the numerical controller according to claim 1; and a machine tool (100) that allows a cutting tool and a machining target to move relative to each other to perform cutting-in processes a plurality of times on the machining target to form a thread on the machining target (e.g., Fig. 2, Fig. 3).  
7.	A numerical control method for a numerical controller that causes a machine tool to perform an operation for performing thread cutting through which a cutting tool and a machining target are allowed to move relative to each other to perform cutting-in processes a plurality of times on the machining target to form a thread on the machining target, the numerical control method comprising:
controlling a spindle that rotates the machining target (e.g., Fig. 1 #10),19P00487US0(FANF-846US)34 and drive axes having three axes (e.g., Fig. 1 #13X,13Z,16);
superimposing vibration to be applied to two axes or more among the three axes on the relative movement between the cutting tool and the machining target so that the cutting tool and the machining target vibrate relative to each other along a thread groove (e.g., Fig. 1 #483, [0078], [0097]); and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
09/29/21